Title: To Thomas Jefferson from George Washington, 31 August 1788
From: Washington, George
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Mount Vernon Augt. 31st. 1788.
          
          I was very much gratified by the receipt of your letter, dated the 3d. of May.—You have my best thanks for the political information contained in it, as well as for the satisfactory account of the Canal of Languedoc.—It gives me pleasure to be made acquainted with the particulars of that stupendous work, tho’ I do not expect to derive any but speculative advantages from it.—When America will be able to embark in projects of such pecuniary extent, I know not; probably not for very many years to come—but it will be a good example and not without its use, if we can carry our present undertakings happily into effect. Of this we have now the fairest prospect.—Notwithstanding the real scarcity of money and the difficulty of collecting it, the labourers employed by the Potomack Company have made very great progress in removing the obstructions at the Shenandoah, Seneca and Great Falls.—Insomuch that, if this summer had not proved unusually rainy and if we could have had a favourable autumn, the Navigation might have been sufficiently opened (though not completed) for Boats to have passed from Fort Cumberland to within nine miles of a shipping port by the first of January next.—There remains now no doubt of the practicability of the plan, or that, upon the ulterior operations being performed, this will become the great avenue into the Western Country—a country which is now settling in an extraordinarily rapid manner, under uncommonly favorable circumstances, and which promises to afford a capacious asylum for the poor and persecuted of the Earth.
          I do not pretend to judge how far the flames of War, which are kindled in the North of Europe, may be scattered; or how soon they will be extinguished.—The European politics have taken so strange a turn and the Nations formerly allied have become so curiously severed, that there are fewer sure premises for calculation, than are usually afforded, even on that precarious and doubtful subject.—But it appears probable to me, that peace will either take place this year, or hostility be greatly extended in the course of the next.—The want of a hearty co-operation between the two Imperial Powers against the Porte; or the failure of success from any other cause, may accelerate the first contingency. The irritable state into which several of the other Potentates seem to have been drawn, may open the way to the second.—Hitherto the event of the contest has proved different from the general expectation.—If, in our speculations, we might count upon discipline, system and resource, and certainly these are the articles which generally give decisive advantages in War, I had thought full surely the Turks must, at least, have been driven out of Europe.—Is it not unaccountable that the Russians and Germans combined, are not able to effect so much, as the former did alone in the late War?—But perhaps these things are all for the best and may afford room for pacification.
          I am glad our Commodore Paul Jones has got employment, and heartily wish him success.—His new situation may possibly render his talents and services more useful to us at some future day. I was unapprised of the circumstance which you mention, that Congress had once in contemplation to give him promotion.—They will judge now how far it may be expedient.
          By what we can learn from the late foreign Gazettes, affairs seem to have come to a crisis in France; and I hope are beginning to meliorate.—Should the contest between the King and the Parliaments result in a well constituted National Assembly, it might ultimately be a happy event for the Kingdom.—But I fear that Kingdom will not recover its reputation and influence with the Dutch for a long time to come.—Combinations appear also to be forming in other quarters.—It is reported by the last European  accounts that England has actually entered into a Treaty with Prussia; and that the French Ambassador at the Court of London has asked to be informed of its tenor.—In whatever manner the Nations of Europe shall endeavor to keep up their prowess in war and their balance of power in peace, it will be obviously our policy to cultivate tranquility at home and abroad; and extend our agriculture and commerce as far as possible.
          I am much obliged by the information you give respecting the credit of different Nations among the Dutch Money-holders; and fully accord with you with regard to the manner in which our own ought to be used.—I am strongly impressed with the expediency of establishing our National faith beyond imputation, and of having recourse to loans only on critical occasions.—Your proposal for transfering the whole foreign debt to Holland is highly worthy of consideration. I feel mortified that there should have been any just ground for the clamour of the foreign officers who served with us; but, after having received a quarter of their whole debt in specie and their interest in the same for sometime, they have infinitely less reason for complaint than our native officers, of whom the suffering and neglect have only been equalled by their patience and patriotism.—A great proportion of the Officers and soldiers of the American Army have been compelled by indigence to part with their securities for one eighth of the nominal value. Yet their conduct is very different from what you represent that of the French Officers to have been.
          The merits and defects of the proposed Constitution have been largely and ably discussed.—For myself, I was ready to have embraced any tolerable compromise that was competent to save us from impending ruin; and I can say, there are scarcely any of the amendments which have been suggested to which I have much objection, except that which goes to the prevention of direct taxation—and that, I presume, will be more strenuously advocated and insisted upon hereafter than any other.—I had indulged the expectation, that the New Government would enable those entrusted with its administration to do justice to the public creditors and retrieve the National character.—But if no means are to be employed but requisitions, that expectation was vain and we may as well recur to the old Confæderation.—If the system can be put in operation without touching much the Pockets of the People, perhaps, it may be done; but, in my judgment, infinite circumspection and prudence are yet necessary in the experiment.—It is nearly impossible for any body who has not been on the spot to conceive  (from any description) what the delicacy and danger of our situation have been.—Though the peril is not passed entirely; thank God! the prospect is somewhat brightening.—You will probably have heard before the receipt of this letter, that the general government has been adopted by eleven States; and that the actual Congress have been prevented from issuing their ordinance for carrying it into execution, in consequence of a dispute about the place at which the future Congress shall meet. It is probable that Philadelphia or New York will soon be agreed upon.
          I will just touch on the bright side of our national state, before I conclude: and we may perhaps rejoice that the People have been ripened by misfortune for the reception of a good government.—They are emerging from the gulf of dissipation and debt into which they had precipitated themselves at the close of the war.—Œconomy and industry are evidently gaining ground.—Not only agriculture; but even manufactures are much more attended to than formerly. Notwithstanding the shackles under which our trade in general labours; commerce to the East Indies is prosecuted with considerable success: salted provisions and other produce (particularly from Massachusetts) have found an advantageous market there. The Voyages are so much shorter and the vessels are navigated at so much less expence, that we hope to rival and supply (at least through the West Indies) some part of Europe, with commodities from thence.—This year the exports from Massachusetts have amounted to a great deal more than their imports. I wish this was the case every where.
          On the subject of our Commerce with France, I have received several quæries from the Count de Moustiers. Besides the information he desired relative to articles of importation from and exportation to France, he wished to know my opinion of the advantage or detriment of the Contract between Mr. Morris and the Farm; as also what emoluments we had to give in return for the favors we solicited in our intercourse with the Islands.—As I knew that these topics were also in agitation in France, I gave him the most faithful and satisfactory advice I could: but in such a cautious manner as might not be likely to contradict your assertions or impede your negotiations in Europe.
          With sentiments of the highest regard & esteem I have the honor to be Dear Sir Your Most Obed.,
          
            G: washington
          
        